        Case 3:16-cv-05694-RBL Document 98 Filed 04/21/21 Page 1 of 1




                    UNITED STATES COURT OF APPEALS                      FILED
                           FOR THE NINTH CIRCUIT                         APR 21 2021
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
JOSEPH A. KENNEDY,                              No.    20-35222

                Plaintiff-Appellant,            D.C. No. 3:16-cv-05694-RBL
                                                Western District of Washington,
 v.                                             Tacoma

BREMERTON SCHOOL DISTRICT,                      ORDER

                Defendant-Appellee.

Before: D.W. NELSON, M. SMITH, and CHRISTEN, Circuit Judges.

      The parties are directed to file simultaneous briefs addressing whether this

case should be reheard en banc. The briefs shall not exceed 15 pages or 4200

words and shall be filed within 21 days of the date of this order.
